 
Exhibit 10.53
MUNICIPAL MORTGAGE & EQUITY, LLC
2010 NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN
 
(Effective January 1, 2010)
 
1.           Purpose.  The purpose of this 2010 Non-Employee Directors’
Compensation Plan (the “Plan”) of Municipal Mortgage & Equity, LLC, a Delaware
limited liability company (the “Company”), is to advance the interests of the
Company and its shareholders by providing a means to attract and retain highly
qualified persons to serve as non-employee directors of the Company and to
promote ownership by such directors of a greater proprietary interest in the
Company, thereby aligning such directors’ interests more closely with the
interests of shareholders of the Company.
 
2.           Definitions.  In addition to terms defined elsewhere in the Plan,
the following are defined terms under the Plan:
 
(a)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.  References to any provision of the Code include regulations
thereunder and successor provisions and regulations thereto.
 
(b)          For purposes of the Plan, a “Change in Control” shall have occurred
if:
 
(i)           Any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any entity controlling, controlled by
or under common control with the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of either the combined voting power of the Company’s then
outstanding voting securities or the then outstanding Shares (in either case,
other than as a result of an acquisition of securities directly from the
Company);
 
(ii)           during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in clause (i), (iii), or (iv) of
this Section 2(b)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;
 
(iii)           the shareholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse share split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least 75% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 75% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction, with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
paragraph (iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 75%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company or such surviving entity or of any subsidiary of the Company or such
surviving entity; or
 
(iv)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect).
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed upon or
with respect to any award under Section 409A of the Code; provided that, in such
a case, the event or condition shall continue to constitute a Change in Control
to the maximum extent possible (e.g., if applicable, in respect of vesting
without an acceleration of distribution) without causing the imposition of such
20% tax.
 
(c)            “Deferred Share” means a credit to a Participant’s deferral
account under Section 7 which represents the right to receive one Share upon
settlement of the deferral account.  Deferral accounts, and Deferred Shares
credited thereto, are maintained solely as bookkeeping entries by the Company
evidencing unfunded obligations of the Company.
 
(d)           “Distribution Date” means the date or dates on which Deferred
Shares will be distributed to the Participant.  Distributions may be made on
Separation from Service, death, a specified date, or pursuant to a fixed
schedule.  The timing of distributions shall be subject to such limitations as
may be required to comply with the provisions of Section 409A of the
Code.  Notwithstanding the foregoing, distributions due upon a Separation from
Service and death shall be made no later than 90 days after the occurrence of
such event.
 
(e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.  References to any provision of the Exchange Act include the rules
promulgated thereunder and successor provisions and rules thereto.
 
(f)           “Fair Market Value” of a Share means, as of any given date, (i) if
Shares are then listed on a national securities exchange or quoted or reported
on a national quotation system, the closing sales price of a Share on the
exchange or system for the applicable date, or, if such day was not a trading
day, the closing sales price for the most recent trading day prior to such date
on such exchange or system, (ii) if Shares are not then listed on a national
securities exchanges or quoted on a national quotation system but are then
traded on an over-the-counter market or PORTAL, the closing sales price for the
most recent trading day prior to such date if at least 50,000 shares were traded
on such date, and if not, then the average of the closing bid and asked prices
for the Shares in such over-the-counter market or PORTAL for the last preceding
date on which there was a sale of such Shares in such market or PORTAL, or (iii)
if Shares are not then listed on a national securities exchange, quoted on a
national quotations system or traded on an over-the-counter market or PORTAL,
such value as may be determined by the Board by whatever means or method as to
which the Board, in the good faith exercise of its discretion, shall at such
time deem appropriate.  For purposes of determining the average Fair Market
Value of a Share during a period of days, only trading days shall be taken into
account.
 
(g)           “Fiscal Quarter” means a fiscal quarter of the Company.
 
(h)            “Participant” means any person who, as a non-employee director of
the Company, has been granted an a Share or Deferred Share which remains
outstanding under the Plan.
 
(i)           “Rule 16b-3” means Exchange Act Rule 16b-3 as from time to time in
effect and applicable to the Plan and Participants.
 
(j)           “Separation from Service” means a Participant’s separation from
service with the Company and its subsidiaries.  Notwithstanding the foregoing,
with respect to any award that is subject to Section 409A of the Code,
Separation from Service shall be interpreted within the meaning of
Section 409A(a)(2)(A)(i) of the Code.
 
(k)           “Share” means a common share of the Company and such other
securities as may be substituted for such Share or such other securities
pursuant to Section 8; provided, however, that to the extent any class of common
shares are readily tradable on an established securities market, such common
shares shall be designated as the Shares for purposes of this Plan.
 
(l)           “Total Annual Compensation” shall be $50,000.  The Board may amend
this amount from time to time, in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
(m)          “Total Quarterly Compensation” shall equal 1/4 of the Total Annual
Compensation.
 
3.           Shares Available Under the Plan.  Subject to adjustment as provided
in Section 8, the total number of Shares reserved and available for issuance
under the Plan is 1,500,000.  Such Shares may be authorized but unissued Shares,
treasury Shares, or Shares acquired in the market for the account of the
Participant.  For purposes of the Plan, Shares credited to a Participant’s
deferral account will not be considered to be available , except for purposes of
issuance upon the settlement of such account;  provided, however, that, if the
Deferred Share is forfeited, the Shares credited in respect of a Deferred Share
will again be available for issuance under the Plan.
 
4.           Administration of the Plan.  The Plan will be administered by the
Board of Directors of the Company (the “Board”); provided, however, that any
action by the Board relating to the Plan will be taken only if, in addition to
any other required vote, such action is approved by the affirmative vote of a
majority of the directors who are not then eligible to participate in the
Plan.  The Board shall have authority to (i) determine the number of Shares or
Deferred Shares to be credited to each Participant, and (ii) determine or impose
conditions on such Shares and Deferred Shares under the Plan as it may deem
appropriate.  The Participant shall take whatever additional actions and execute
whatever additional documents the Board may in its reasonable judgment deem
necessary or advisable in order to carry out or effectuate one or more of the
obligations or restrictions imposed on the Participant pursuant to the express
provisions of the Plan.  In addition, notwithstanding any other provision of the
Plan, the Board shall administer the Plan, and exercise authority and discretion
under the Plan, to satisfy the requirements of Section 409A of the Code or any
exemption thereto.
 
5.           Eligibility.   Each individual who, on any date on which Shares are
to be granted or cash is to be paid under Section 6, is a director of the
Company and is not an employee of the Company or any subsidiary of the Company
will be eligible, at such date, for the compensation described in Section 6
(subject to any deferral election under Section 7), except if, pursuant to an
agreement between the individual and the Company, the individual is not eligible
for the Plan.  No other person will be eligible to participate in the Plan.
 
6.           Quarterly Compensation.  Compensation for service on the Board
during a Fiscal Quarter for each eligible director, as defined in Section 5
above, shall be made partly in cash and partly in Shares, as described in this
Section 6.
 
(a)           Cash Payment.  For services during a Fiscal Quarter, each eligible
director shall receive a cash payment equal to 50% of the Total Quarterly
Compensation amount.  Payment with respect to a Fiscal Quarter shall be made on
the last day of such Fiscal Quarter (or as soon as practicable thereafter, but
in no event later than the date specified in Treas. Reg. §
1.409A-1(b)(4)(i)).  Quarterly cash payments for 2010 shall be made no later
than December 31, 2010.
 
(b)          Shares.
 
(i)           For services during each Fiscal Quarter after 2010, each eligible
director shall be granted Shares in an amount equal to 50% of the Total
Quarterly Compensation amount divided by the average Fair Market Value of a
Share during the 30-calendar day period ending on the last business day of such
Fiscal Quarter, and, subject to any deferral election as described in Section 7,
Shares shall be issued in the next Fiscal Quarter.
 
(ii)           For services during 2010, each eligible director shall be granted
Shares with a value equal to 50% of the Total Annual Compensation, subject to
any deferral election as described in Section 7, calculated and paid in two
installments.  The first installment will be issued on or before the last
business day of 2010 and shall consist of an amount of Shares equal to ¾ of 50%
of the Total Annual Compensation divided by the average of Fair Market Value of
a Share during the 30-day-period ending on the last day business day of the
third Fiscal Quarter of 2010.  The second installment will be issued during the
first Fiscal Quarter of 2011 and shall consist of an amount of Shares equal to ¼
of 50% of the Total Annual Compensation divided by the average of Fair Market
Value of a Share during the 30-day-period ending on the last day business day of
2010.  Fractional shares that would otherwise be included in an installment will
instead be paid in cash, based on the value used to determine the amount of
Shares in the installment.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           The Shares shall be vested on the last business day of the
Fiscal Quarter to which they relate (or, in the case in 2010, on the last
business day of 2010), and, unless deferred pursuant to Section 7, shall not be
subject to restriction from any voluntary or involuntary sale, transfer, pledge,
anticipation, alienation, encumbrance or assignment, other than those imposed by
operation of law.  Shares granted under the Plan may be evidenced in such manner
as the Board shall determine.
 
7.           Receipt of Deferred Shares in Lieu of Shares.  Each Participant
receiving compensation relating to his or her service as a director in the form
of Shares, as specified in Section 6, may elect to receive Deferred Shares in
lieu of Shares.  If so elected, payment of Deferred Shares shall be made in
accordance with this Section 7.  With respect to Shares that otherwise would be
granted for services performed in 2010, each eligible director’s election under
the Municipal Mortgage & Equity, LLC 2009 Non-Employee Directors’ Share Plan
shall be treated as an election under this Plan and shall apply to such awards.
 
(a)           Elections.  Each director who elects to defer payment of Shares
awarded for service in a given calendar year under Section 6 and instead to
receive Deferred Shares for such given calendar year must file a written
election with the Secretary of the Company no later than December 31 of the year
preceding such calendar year; provided, however, that any newly elected or
appointed director may file an election for any year not later than 30 days
after the date such person first became a director (with respect to Shares not
earned as of the date of such election).  In no event may an election be made
after the last date that such election must be made in order to comply with the
provisions of Section 409A of the Code.  Each election may specify a
Distribution Date for the Shares to which it pertains.  Except as provided under
this Section  7(a), and in Section  7(b) below, an election for a calendar year
(or in the case of a new Participant, the remainder of a calendar year) is
irrevocable.  An election under this Section  7(a) must specify the following:
 
(i)           The percentage of the Shares awarded to the Participant for such
calendar year that are to be deferred in the form of Deferred Shares under the
Plan; and
 
(ii)           The Distribution Date of Deferred Shares.  If the Distribution
Date is not specified in an initial or annual election, Shares subject to the
election shall be settled 30 days after the Participant’s Separation from
Service with the Company.  Any election to be paid upon a cessation of service
as a director (or as soon as practicable thereafter) shall be settled upon  a
Separation from Service (or as soon as practicable, but no later than 90 days,
thereafter).
 
(b)           Change in Election.  A director may change the Distribution Date
with respect to Deferred Shares on an annual basis by making a subsequent
election; provided that the subsequent election must, except as may otherwise be
permitted under the rules applicable under Section 409A of the Code, (A) not be
effective for at least one year after such election, or, in the case of payments
to commence at a specific time, be made at least one year before the first
scheduled payment and (B) defer the commencement of distributions (and each
affected distribution) for at least five years.
 
An election by a director shall be deemed to be continuing and therefore
applicable to subsequent Plan years as to both percentage and settlement date
unless the director revokes or changes such election for a future year by filing
a new election form by the due date for such form specified in this
Section 7(a).


(c)           Deferred Shares.  The Company will establish a deferral account
for each Participant who elects to receive Deferred Shares under this
Section 7.  At any date on which Shares would otherwise be payable to a
Participant who has elected to receive Deferred Shares, the Company will credit
such Participant’s deferral account with a number of Deferred Shares equal to
the number of Shares granted under Section 6 for which the Participant has
elected to receive Deferred Shares.  The amount of Deferred Shares so credited
shall include any fractional amounts calculated to at least two decimal places.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Crediting of Dividend Equivalents.  Whenever dividends are paid or
distributions are made with respect to Shares, a Participant to whom Deferred
Shares are then credited in a deferral account shall be entitled to receive, as
dividend equivalents, an amount equal in value to the amount of the dividend
paid or property distributed on a single Share multiplied by the number of
Deferred Shares (including any fractional Share) credited to his or her deferral
account as of the record date for such dividend or distribution.  Such dividend
equivalents shall be credited to the Participant’s deferral account as a number
of Deferred Shares determined by dividing the aggregate value of such dividend
equivalents by the Fair Market Value of a Share at the payment date of the
dividend or distribution.  No distributions shall be made with respect to such
dividend equivalents until the Participant’s Distribution Date applicable to the
Deferred Shares associated with the dividend equivalents.
 
(e)           Settlement of Deferred Shares.  The Company will settle the
Participant’s deferral account by delivering to the Participant (or his or her
beneficiary) a number of Shares equal to the number of whole Deferred Shares
then credited to his or her deferral account (or a specified portion in the
event of any partial settlement), together with cash in lieu of any fractional
share remaining at a time when less than one whole Deferred Share is credited to
such deferral account.  Such settlement shall be made on the Distribution Date
specified or deemed specified in the Participant’s election filed in accordance
with this Section 7.
 
(f)           Unforeseen Emergency.  Notwithstanding the foregoing provisions of
this Section 7, a Participant may receive any amounts deferred by the
Participant in the event of an “Unforeseeable Emergency.”  For these purposes,
an “Unforeseeable Emergency,” as determined by the Board in its sole discretion,
is a severe financial hardship of the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in Section 152(a) of the Code); loss of the Participant’s
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, but only where such severe financial hardship is not and may not be
relieved (i) through reimbursement or compensation by insurance or otherwise, or
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship.  The
determination of whether a financial hardship constitutes an Unforeseeable
Emergency shall be made in accordance with the provisions of
Section 409A(a)(2)(B)(ii) of the Code.  The amount distributed shall be limited
to the amount necessary to satisfy the emergency need (which amount may include
amounts necessary to pay federal, state and local income taxes that will be
incurred in connection with the distribution).  In the event of a distribution
on account of an Unforeseeable Emergency, any deferral election that is in
effect on behalf of the Participant for the calendar year of distribution shall
be cancelled.
 
(g)           Nonforfeitability.  The interest of each Participant in any
Deferred Shares (and the deferral account relating thereto) at all times will be
nonforfeitable.
 
(h)           Compliance with Section 409A.  Notwithstanding anything herein to
the contrary, all distributions of Deferred Shares shall be made in accordance
with the provisions of Section 409A of the Code and the Plan shall be
interpreted consistent with this intention.
 
8.           Adjustment Provisions.
 
(a)           Corporate Transactions and Events.  In the event any
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, exchange of Shares or other securities of the Company, share split
or reverse split, extraordinary dividend (whether in the form of cash, Shares,
or other property), liquidation, dissolution, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of each Participant’s rights under
the Plan (which would not include a transaction in which public stockholders
retain no interest in the surviving company), then an adjustment shall be made,
in a manner that is proportionate to the change to the Shares and otherwise
equitable, in (i) the number and kind of Shares remaining reserved and available
for issuance under Section 3, (ii) the number and kind of Shares under
Section 6, (iii) whether Deferred Shares are issued under Section 7, and
(iv) the number of Shares to be issued upon settlement of Deferred Shares under
Section 7.  The foregoing notwithstanding, no adjustment may be made hereunder
except as will be necessary to maintain the proportionate interest of the
Participant under the Plan and to preserve, without exceeding, the value of
outstanding Deferred Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Insufficient Number of Shares.  If at any date an insufficient
number of Shares are available under the Plan for the receipt of Shares or
deferral of Deferred Shares at that date, Shares will be distributed
proportionately to each eligible director to the extent Shares are then
available.
 
9.           Interpretation and Other Rules.  The Board may make such rules and
regulations and establish such procedures for the administration of the Plan as
it deems appropriate.  Without limiting the generality of the foregoing, the
Board may (i) interpret the Plan and any agreements under Section 11(a), with
such interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law, provided, that the Board’s
interpretation shall not be entitled to deference on and after a Change in
Control except to the extent that such interpretations are made exclusively by
members of the Board who are individuals who served as Board members before the
Change in Control, and (ii) take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan or the administration or interpretation thereof.  In the event of
any dispute or disagreement as to the interpretation of the Plan or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan, the decision of the Board shall be final and binding
upon all persons.  Except as provided in Section 7 with respect to Deferred
Shares, Shares are not intended to provide for the deferral of compensation
subject to Section 409A of the Code and, if any provision of the Plan is subject
to more than one interpretation or construction, such ambiguity shall be
resolved in favor of that interpretation or construction which is consistent
with such grants or payments not being subject to the provisions of Section 409A
of the Code.  Deferred Shares are subject to Section 409A of the Code.
 
10.          Changes to the Plan.  The Board may amend, alter, suspend,
discontinue, or terminate the Plan or authority to grant Shares or to permit
payment of Deferred Shares under the Plan without the consent of shareholders or
Participants, except that any amendment or alteration will be subject to the
approval of the Company’s shareholders at or before the next Annual Meeting for
which the record date is after the date of such Board action if such shareholder
approval is required by any applicable federal or state law or regulation or the
rules of any stock exchange or automated quotation system as then in effect, and
the Board may otherwise determine to submit other such amendments or alterations
to shareholders for approval; provided, however, that, without the consent of an
affected Participant, no such action  may materially impair the rights of such
Participant with respect to any previous award of Shares or Deferred Shares,
provided, further that no such amendment, discontinuance or termination of the
Plan shall accelerate the time for payment of any Deferred Shares or other
amounts subject to Section 409A of the Code (except to the extent permitted by
Section 409A of the Code).  For purposes of this Section 10, a termination of
the Plan that involves an accelerated payment of amounts due under the Plan is
not considered to materially impair the rights of a Participant.
 
11.          General Provisions.
 
(a)           Agreements.  Deferred Shares and any other right or obligation
under the Plan may be evidenced by agreements or other documents executed by the
Company and the Participant incorporating the terms and conditions set forth in
the Plan, together with such other terms and conditions not inconsistent with
the Plan, as the Board may from time to time approve.  Such agreements and
documents which pertain to awards that are subject to Section 409A of the Code
shall include such additional terms and conditions as may be required to satisfy
the requirements thereof.
 
(b)           Compliance with Laws and Obligations.  The Company will not be
obligated to issue or deliver Shares in connection with any award of Shares or
in settlement of Deferred Shares in a transaction subject to the registration
requirements of the Securities Act of 1933, as amended, or any other federal or
state securities law, any requirement under any listing agreement between the
Company and any stock exchange or automated quotation system, or any other law,
regulation, or contractual obligation of the Company, until the Company is
satisfied that such laws, regulations, and other obligations of the Company have
been complied with in full.  Certificates representing Shares issued under the
Plan will be subject to such stop-transfer orders and other restrictions as may
be applicable under such laws, regulations, and other obligations of the
Company, including any requirement that a legend or legends be placed thereon.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Compliance.  The obligation of the Company to provide Shares under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Board.  The election and settlement of Deferred Shares shall
be administered in conformance with the provisions of Section 409A of the
Code.  The Board may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to rights under the Plan.  Notwithstanding
any other provision of the Plan, the Company shall not be required to take or
permit any action under the Plan or any agreement under Section 11(a) which, in
the good-faith determination of the Company, would result in a material risk of
a violation by the Company of Section 13(k) of the Exchange Act.
 
(d)           Limitations on Transferability.  Deferred Shares and rights
relating thereto under the Plan will not be transferable by a Participant except
by will or the laws of descent and distribution (or to a designated beneficiary
in the event of a Participant’s death), and will be exercisable during the
lifetime of the Participant only by such Participant or his or her guardian or
legal representative.  A Participant may designate a beneficiary by filing with
the Company the beneficiary Designation Form attached to the Plan. The Company
may rely upon the beneficiary designation last filed in accordance with this
Section 11(d).  Deferred Shares and rights relating thereto under the Plan may
not be pledged, mortgaged, hypothecated, or otherwise encumbered, and shall not
be subject to the claims of creditors of any Participant.
 
(e)           No Fiduciary Relationship.  Nothing contained in the Plan and no
action taken pursuant to the provisions of the Plan shall create or shall be
construed to create a trust of any kind, or a fiduciary relationship between the
Company or its subsidiaries, or their officers or the Board, on the one hand,
and the Participant, the Company, its subsidiaries or any other person or
entity, on the other.
 
(f)           Notices.  All notices under the Plan shall be in writing, and if
to the Company, shall be delivered to the Company or mailed to its principal
office, addressed to the attention of the Board; and if to the Participant,
shall be delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the Company.  Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 11(f).
 
(g)           Unfunded Status of Accounts.  With respect to any Shares or
payments not yet made to a Participant in respect of Deferred Shares, nothing
contained in the Plan or such Deferred Shares shall give any such Participant
any rights that are greater than those of a general unsecured creditor of the
Company; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Company’s obligations under the
Plan to deliver cash or Shares, which trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan.
 
(h)           Compliance with Rule 16b-3.  It is the intent of the Company that
this Plan complies in all respects with applicable provisions of
Rule 16b-3.  Accordingly, if any provision of this Plan or any agreement
hereunder does not comply with the requirements of Rule 16b-3 as then applicable
to a transaction by a Participant, such provision will be construed or deemed
amended to the extent necessary, to conform to the applicable requirements with
respect to such Participant.
 
(i)           No Right To Continue as a Director.  Nothing contained in the Plan
or any agreement hereunder will confer upon any Participant any right to
continue to serve as a director of the Company.
 
(j)           No Shareholder Rights Conferred.  Nothing contained in the Plan or
any agreement hereunder will confer upon any Participant (or any person or
entity claiming rights by or through a Participant) any rights of a shareholder
of the Company unless and until Shares are in fact issued to such Participant
(or person).
 
(k)          Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor any submission thereof to the shareholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other compensatory arrangements for directors as it may deem
desirable.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)           Limitation of Liability.  Each member of the Board shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company or any
subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel, or other professional retained
by the Company to assist in the administration of the Plan.  No member of the
Board, nor any officer or employee of the Company acting on behalf of the Board,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Board and any officer or employee of the Company acting on behalf of the Board
or members thereof shall, to the extent permitted by, law, be fully indemnified
and protected by the Company with respect to any such action, determination, or
interpretation.
 
(m)         Captions.  The use of captions in this Plan is for convenience.  The
captions are not intended to provide substantive rights.
 
(n)          Governing Law.  The validity, construction, and effect of the Plan
and any agreement hereunder will be determined in accordance with the Delaware
Limited Liability Company Act and other laws (including those governing
contracts) of the State of Delaware, without giving effect to principles of
conflicts of laws, and applicable federal law.
 
(o)          Tax Withholding. Prior to the payment or settlement of any award
under the Plan, the Participant must pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state and local tax withholding
(including FICA tax) that in the opinion of the Board is required by law. If the
Participant does not make such payment or arrangement, in the Board’s
discretion, the Participant may forfeit the award.  The Board shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, the minimum statutory amount to satisfy federal, state and local
tax withholding (including FICA tax), required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Plan.  The Participant shall remain responsible at all times for paying any tax
due with respect to any award under the Plan, and the Company shall not be
liable for any interest or penalty that a Participant incurs by failing to make
timely payments of tax.
 
12.          Effective Date and Plan Termination.  The Plan will be effective
upon the date specified herein upon approval of the Board, subject to its
approval by the shareholders of the Company if such shareholder approval is
required by any applicable federal or state law or regulation or the rules of
any stock exchange or automated quotation system as then in effect.  Unless
earlier terminated by action of the Board, the Plan will remain in effect until
such time as no Shares remain available for issuance under the Plan and the
Company and Participants have no further rights or obligations under the
Plan.  The Board may (without the approval or consent of any Participant) elect
to settle (and distribute) all Deferred Shares within thirty (30) days prior to,
or twelve (12) months following, a “Change In Control” (as defined for purposes
of Section 409A of the Code), provided that all substantially similar
arrangements that are sponsored by the Company which are deemed to be part of a
single plan for purposes of Section 409A of the Code are terminated, and all
Deferred Shares are settled within twelve (12) months of the date of
termination.  In the event the Plan is terminated, any distribution or
settlement of Deferred Shares shall conform to the applicable requirements of
Section 409A of the Code so that Participant avoids liability under
Section 409A.
 
As adopted by the Board: November 29, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
MUNICIPAL MORTGAGE & EQUITY, LLC
 
2010 NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN
 
Director’s Deferral Election Form
 
This Election Form sets forth my election under the 2010 Non-Employee Directors’
Compensation Plan (the Plan) of Municipal Mortgage & Equity LLC (the Company)
regarding voluntary deferral of common shares of the Company (the Shares) that I
am awarded under the Plan as compensation for serving as a Director of the
Company.
 
The elections I make below apply to Shares for services I perform after the year
in which I make this election, except that if I am making these elections within
30 days of first becoming a director, these elections apply to Shares I earn for
services performed after I make this election.  These elections will remain in
effect until I revoke or change them.   An election to receive Deferred Shares
cannot  be revoked or changed with respect to Shares I earn for services during
the year in which I make the change.  My elections can be revoked or changed
only with regard to Shares I earn for services performed in a subsequent
calendar year by an election form that I deliver to the Company before the
beginning of that calendar year.
 
1.
Election regarding voluntary deferral of Shares.

 
I elect to receive all Shares to which I become entitled as a director as
follows:
 
______ % in Shares delivered to me when Shares are granted under the Plan.
 
______ % in Deferred Shares (as that term is defined in the Plan), that will
entitle me to receive Shares on the date or dates specified in Section 2 of this
form.
 
2.
Election as to deferral period

 
To the extent I have elected to receive Deferred Shares, I elect to have the
Shares to which I am entitled as a result of that election distributed to me on,
or beginning on, ______________________ (the Distribution Date)
 
I elect to have those Shares distributed to me as follows (check one)
 
_____  deliver on the Distribution Date all the Shares to which I am entitled.
 
_____  deliver the Shares to which I am entitled in ________ equal annual
installments, beginning on the Distribution Date (up to 10 installments
permitted).
 
3.
Effect of death, disability, resignation, or separation from service.

 
If, before the Distribution Date, I cease to be a director for any reason (such
as because I die, because I become disabled or because I resign or am not
re-elected), I elect to have the Shares to which I am entitled distributed to
me, or to the persons who are entitled to receive them as a result of my death,
as follows:
 
_____  deliver the Shares to which I am entitled as I elected in Section 2.
 
_____  deliver as promptly as practicable (and no more than 90 days) after I
cease to be a director all the Shares to which I am entitled.
 
_____  deliver the Shares to which I am entitled in ________ equal annual
installments, beginning as promptly as possible (and no more than 90 days) after
I cease to be a director (up to 10 installments permitted).
 
However, if I am a specified employee (within the meaning of Section
409A(2)(B)(i) of the Code) on the date I separate from service, any payment
otherwise due within the six months following my separation from service shall,
instead, be paid in the seventh month after my separation from service to the
extent such delay is required by Section 409A(2)(B)(i) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement and Signature
 
I am aware that the elections above are being made under the Plan, and that they
are governed by the Plan, including the provisions of the Plan relating to
Deferred Shares and deferred share accounts.  I acknowledge that those elections
and the Plan together constitute an agreement between the Company and me, which
can only be revoked or changed as described above (including the specific
limitation on my right to revoke or change elections to receive Deferred
Shares).
 
The elections made above supersede and revoke any prior elections I made under
the Plan or any predecessor Non-Employee Directors’ Share Plan with respect to
the Shares covered by this election.
 

     
(Date)
 
(Signature of Director)
           
(Social Security No.)
 
(Print Name)



Date received by the Company
 
Date received by the Company
 
       



Agreement of the Company
 
Municipal Mortgage & Equity, LLC, agrees to honor the elections made above as
valid elections under the Plan to the director who made the elections in
accordance with those elections.
 

 
MUNICIPAL MORTGAGE & EQUITY, LLC
     
By:
       
       
Name:  
       
       
Title:
       

 
 
 

--------------------------------------------------------------------------------

 
 
MUNICIPAL MORTGAGE AND EQUITY, LLC
 
2010 NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN
 
Beneficiary Designation Form
 
Designation of Beneficiaries
 
Pursuant to Section 11(d) of the 2010 Non-Employee Directors’ Compensation Plan
of Municipal Mortgage & Equity, LLC, I designate the following individual(s) as
my beneficiary (or beneficiaries) to receive Shares or amounts that are
distributed with regard to my deferral account after my death:
 
First Beneficiary:


___________________________________, my ____________________, to receive ______%
(Name)                                                                             (Relationship)


       
         
       
 
       
(Address)
 
(Social Security No.)



Second Beneficiary:
___________________________________, my ____________________, to receive ______%
(Name)                                                                             (Relationship)


       
         
       
 
       
(Address)
 
(Social Security No.)



Third Beneficiary:
___________________________________, my ____________________, to receive ______%
(Name)                                                                             (Relationship)


       
         
       
 
       
(Address)
 
(Social Security No.)



Note:  For This Election to Be Valid, the Percentages Must Total 100%.
 
(Signatures on next page)
 
 
 

--------------------------------------------------------------------------------

 
 
Spousal agreement
 
I understand that any designation of a beneficiary other than my spouse must be
agreed to by my spouse in the space below.
 
Termination or modification
 
I understand that this beneficiary designation is terminable and modifiable in
accordance with the provisions of the Plan.  My making a valid beneficiary
designation by delivering this Beneficiary Designation to the Company supersedes
and revokes any prior beneficiary election that I made before I delivered this
Beneficiary Designation to the Company.
 
Signatures
 
       
 
       
(Date)
 
(Signature of Director)
     
       
 
       
   
(Print Name)



Agreement of Spouse
 
I agree to the beneficiary designation(s) set forth above on this Beneficiary
Designation Form
 
       
 
       
(Date)
 
(Signature of Spouse)
     
       
 
       
   
(Print Name of Spouse)



Date received by the Company
 
Date received by the Company
 
       

 
 
 

--------------------------------------------------------------------------------

 